Citation Nr: 0512568	
Decision Date: 05/09/05    Archive Date: 05/25/05

DOCKET NO.  02-05 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to service connection for variously diagnosed 
skin disorders claimed as secondary to exposure to herbicide 
agents, including Agent Orange.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Hancock, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1968 to May 1970.  This matter comes before the Board of 
Veterans' Appeals (Board) from a July 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California.  In February 2005 the veteran 
failed to report for a hearing scheduled to be held before a 
Veterans Law Judge at the RO.  


FINDING OF FACT

A skin disorder was not manifested in service; no skin 
disorder the veteran has had diagnosed is enumerated in the 
controlling regulation as a disease related to herbicide 
agent exposure; and there is no competent evidence relating 
any current skin disorder he has to service or to herbicide 
exposure therein.


CONCLUSION OF LAW

Service connection for a skin disorder is not warranted.  38 
U.S.C.A. §§ 1110, 1113, 1116, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The VCAA and implementing regulations 
apply in the instant case.  In Quartuccio v. Principi, 16 
Vet. App. 183 (2002), the United States Court of Appeals for 
Veterans Claims (Court) provided guidance regarding the 
notice requirements mandated by the VCAA.  All pertinent 
mandates of the VCAA and implementing regulations are met.  

The veteran was notified why service connection for skin 
disorders was denied in the July 2000 rating decision and in 
a March 2002 statement of the case (SOC).  While not 
specifically mentioning "VCAA" in a letter to the veteran 
in July 2003, the RO informed him what evidence was needed to 
establish service connection, and of his and VA's respective 
responsibilities in claims development.  The letter advised 
the veteran that he could take up to one year to submit 
additional evidence in support of his claim.  Regarding 
timing of notice, while the notice did not precede the rating 
decision on appeal, the Board observes that the VCAA was not 
yet enacted at the time of the July 2000 rating decision.  
The veteran has had ample opportunity to respond/supplement 
the record since notice was provided.  He is not prejudiced 
by any notice timing defect; indeed, the late notice afforded 
him greater opportunity to supplement the record.  The SOC 
outlined pertinent VCAA provisions.  Everything submitted by 
the veteran to date has been accepted for the record, and 
considered.  

As to notice content, the July 2003 letter advised the 
veteran what type of evidence (to include medical records 
showing current disability and nexus) was necessary to 
establish entitlement to the benefit sought (and by inference 
what the veteran should submit).  The March 2002 SOC, at page 
two, advised the veteran to "provide any evidence in [his] 
possession that pertains" to his claim.  He has received all 
essential notice, and is not prejudiced by any technical 
notice deficiency along the way.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).

Regarding the "duty to assist," the RO has obtained the 
veteran's service medical records and voluminous VA 
[postservice] medical records.  The Board acknowledges that 
the veteran has not been afforded a VA skin examination, but 
has determined that a VA examination for a nexus opinion is 
not necessary.  A medical examination or medical opinion is 
necessary if the medical evidence indicates that the 
"claimed disability or symptoms may be associated with the 
established event, injury, or disease in service...."  38 
C.F.R. § 3.159(4)(i)(C).  Here, the record shows nothing in 
service to which the claimed skin disability could be 
related.  Notably, no skin disorder the veteran has had 
diagnosed is an Agent Orange presumptive disease enumerated 
in regulation.  38 C.F.R. § 3.309.  All of VA's notice and 
assistance duties, including those mandated by the VCAA, are 
met.

Factual Basis

The veteran contends that he has skin disorders ("jungle 
rot") of the hands, feet, and knees as a result of being 
exposed to Agent Orange while serving in Vietnam.  See VA 
Form 21-4138, dated in April 2000.

Service medical records (including April 1968 pre-induction 
examination and April 1970 discharge examination) report no 
abnormalities of the skin.

The voluminous VA treatment records associated with the 
claims file show diagnoses of various skin disorders.  A 
January 1989 consultation report lists a provisional 
diagnosis of plantar hyperkeratosis.  An April 2000 
outpatient treatment record includes a diagnosis of 
cellulitis of the hands.  Another April 2000 outpatient 
treatment record shows a diagnosis of severe dermatitis.  An 
April 2000 history and physical report shows a diagnosis of 
chronic infection of the hands with fissures.  A July 2000 
outpatient record includes a diagnosis of open ulceration of 
the left [hand] fourth digit.  No record states the etiology 
of a diagnosed skin disorder (specifically, there is no 
mention of a nexus to Agent Orange exposure).

Laws and Regulations

Certain disorders associated with herbicide agent exposure in 
service may be presumed service connected.  See 38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307, 3.309.  Veterans diagnosed with 
an enumerated disease who, during active service, served in 
the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975, shall be presumed 
to have been exposed to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. 
§ 3.307.

VA, under the authority of the Agent Orange Act of 1991, has 
determined that a presumption of service connection based on 
exposure to herbicides in the Republic of Vietnam during the 
Vietnam era is not warranted for disorders which are not 
enumerated by regulation.  See 61 Fed. Reg. 41442 (1996); 64 
Fed. Reg. 59232, 59236-37 (1999).  No skin disorder the 
veteran has had diagnosed is an enumerated disorder, which 
may be service connected on a presumptive basis.  38 C.F.R. 
§ 3.309(e).

The United States Court of Appeals for the Federal Circuit 
has also held that when a claimed disorder is not included as 
a presumptive disorder direct service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact "incurred" during the service.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be:  (1)  medical evidence of a current 
disability; (2)  medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3)  medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

Analysis

Initially, as a skin disorder (to include chloracne or other 
acneform disease consistent with chloracne and porphyria 
cutanea tarda) enumerated in 38 C.F.R. § 3.309(e) has not 
been diagnosed, presumptive service connection for such 
disease based on exposure to Agent Orange in the Republic of 
Vietnam during the Vietnam era is not warranted.  

However, service connection must also be considered on a 
direct basis, i.e., it must also be determined if the veteran 
has a skin disorder which is directly related to his period 
of active duty.  Combee, supra.

There are three threshold requirements that must be met in 
order to establish service connection for a claimed 
disability.  First, there must be competent evidence (a 
medical diagnosis) of current disability.  This requirement 
is met, as several skin disorders, to include plantar 
hyperkeratosis, cellulitis of the hands, and severe 
dermatitis have been diagnosed.  The further two requirements 
to be satisfied are:  Evidence of disease or injury in 
service and competent evidence of a nexus between the current 
disability and the disease or injury in service.  As the 
veteran is shown to have served in Vietnam, his exposure to 
Agent Orange is not at issue.  However, his service medical 
records are silent for skin complaints, abnormalities, or 
treatment.  The earliest competent (medical) evidence of a 
skin-related disorder is in 1989, and thereafter, not until 
2000.  There is no objective evidence of a skin disorder 
prior to that time.  The Board notes that such a lapse of 
time between service separation (1970) and the earliest 
documentation of current disability (1989) is a factor for 
consideration in deciding a service connection claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The veteran 
has not submitted (nor identified for VA to obtain) any 
competent (medical) evidence relating any skin disorder he 
has (or had) to service or to any event therein.  

Without any evidence of a skin disorder being manifested in 
service, or any competent evidence of a nexus between a 
diagnosed skin disability and service or any event (to 
include Agent Orange exposure) therein, service connection 
for a skin disorder is not warranted.  The veteran's own 
statement to the effect that he acquired a skin disorder due 
to Agent Orange exposure in service cannot by itself 
establish that this is so.  As a layperson, he is not 
competent to opine regarding the etiology of a disease.  See 
Espiritu, supra.  The preponderance of the evidence is 
against the veteran's claim.  Hence, it must be denied.


ORDER

Service connection for variously diagnosed skin disorders, 
claimed as secondary to exposure to herbicide agents, 
including Agent Orange, in service is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


